Citation Nr: 1640277	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  08-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD) and aortic stenosis.

(The issue of entitlement to a higher initial rating for depressive disorder is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and P.G.



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the benefit sought on appeal. 

In August 2009, the Veteran testified during a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board hearing); a transcript of that hearing is of record. 

In May 2010, the Board remanded the matter on appeal to afford the Veteran a VA examination and to obtain his Social Security Administration (SSA) records.  In a January 2011 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in July 2011, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

The Board remanded the matter in November 2011 and April 2012 for further development consistent with the Joint Motion.  

In a December 2012 decision, the Board denied the claim.  The Veteran subsequently appealed the decision to the Court and in February 2014, the Court ordered that the Joint Motion be granted and remanded the claim for action consistent with the Joint Motion filed in the case.  

In June 2014, the Veteran testified during a Board video-conference hearing before a second VLJ; a transcript of that hearing has been associated with the claims file.  The Board recognizes that a different VLJ previously took testimony in August 2009 on the same issue, and that law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Normally, the Veteran would be offered the opportunity for a third hearing before the third VLJ who would be assigned to a three-member panel to decide the issue; however, as the decision below represents a complete grant of the issue, there is no prejudice to the Veteran in not offering him a third hearing on the issue of service connection for a heart disability, to include coronary artery disease (CAD) and aortic stenosis.

The Board previously sought a clarifying opinion and in December 2014 an opinion was obtained by Veteran's Health Administration (VHA).  Subsequently, the Board referred this case for an independent medical expert (IME) opinion and in January 2016, the Board received an IME opinion from a Professor of Medicine.  A copy of this opinion was originally sent to the Veteran and his attorney in January 2016 with notice advising him that he had 60 days from the date of the letter to present further argument and/or evidence.  After the correspondence was returned as undeliverable, it was resent in March 2016.  No further evidence or argument has since been submitted by either the Veteran or his representative.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The evidence is at least in equipoise as to whether the Veteran's current heart disability, including CAD and aortic stenosis is a result of aggravation of his congenital bicuspid aortic valve defect by superimposed disease or injury. 




CONCLUSION OF LAW

The criteria for service connection for a heart disability, to include CAD and aortic stenosis have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990). 

VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

In any event, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for a heart disability, including CAD and aortic stenosis. 

The Veteran seeks to establish his entitlement to service connection for heart disability, to include CAD and aortic stenosis.  He has indicated that his in-service chest pains were early manifestations of CAD and aortic stenosis.  Otherwise, he contends that he was born with a congenital bicuspid aortic valve that had been symptomatic with chest pain prior to service, but worsened with chest pain complaints during service.  

In particular, the Veteran testified that he was born with a congenital heart problem which he identified a very pronounced murmur.  He asserted that he was hospitalized for a heart problem shortly after he was born and that he was informed in grade school that he had a murmur.  The Veteran testified during his August 2009 hearing that he experienced chest pains right before he entered service, on several occasions during service, and has continued to experience chest pains after service.  He indicated that his chest pains worsened during service.  

The service treatment records are absent for treatment or diagnoses of a heart disability.  A November 1966 clinical record indicated that the Veteran's heart was normal with no murmurs.  At the time of his December 1966 separation from service, the Veteran complained of constant chest pain.  The examination report noted that a physician was not consulted, and there were no complications or sequelae.  At the same time, the Veteran also reported, inter alia, constant nervousness as well as frequent indigestion controlled with medications.  He was discharged with a diagnosis of schizoid personality disorder manifested by anxiety in the face of interpersonal contacts, a preference to be alone, a tendency to isolate himself from other people, difficulty expressing anger, ideas of self-destruction, and a tendency towards confusion in circumstantial thinking.

The Veteran testified at his Board hearings that after service he was prescribed nitroglycerin pills in 1971.  The Veteran could not identify the name of the physician, and a record of such has not been associated with the claims file.  

The first post-service medical evidence of a heart disability was in December 2003 private treatment records of Dr. C.C. and H.R.M.C. who noted that the Veteran had experienced chest discomfort over the past two years and had moderate aortic stenosis.  It was also indicated that the Veteran had multiple risk factors for CAD including hypertension, hypercholesterolemia, family history and cigarette smoking.  

A February 2005 VA record had an assessment of CAD and bicuspid aortic value with moderately severe aortic stenosis.  In July 2010, he underwent aortic valve replacement. 

In August 2009, the Veteran's attorney submitted an article about congenital aortic valve stenosis.  The article is informational but not specific to this Veteran and does not relate to the matter at hand--whether this Veteran's congenital bicuspid valve was subjected to a superimposed disease or injury during service.  Accordingly, the Board affords it little probative value.

During the July 2010 VA examination, the examiner diagnosed CAD and bicuspid aortic valve with moderately severe aortic stenosis and status post aortic valve replacement.  The examiner opined that the Veteran's CAD was less likely as not casually or etiologically related to the Veteran's symptomatology in military service.  The examiner reasoned that there were no records in the service treatment records that indicated that the Veteran went on sick call complaining of or receiving any treatment for a chest pain condition.  The only mention of chest pain was on the veteran's separation examination (separation for schizoid personality disorder, anxiety, neurosis) where is stated "Constant Chest Pain."  It was noted that the Veteran did not go on sick call for the chest pain condition.   

The examiner opined that it was less likely as not that the Veteran's diagnosis of bicuspid aortic valve with moderately severe aortic stenosis was related to his military service.  The examiner reasoned that bicuspid aortic valve is a congenital condition that was present in the Veteran since his birth.  The examiner clarified that it was not a disease process but was considered a developmental defect.  The examiner opined that it was less likely as not that the bicuspid aortic valve was worsened in service by a superimposed disease or injury or whether that superimposed injury was related to any current heart disability.  The examiner noted that the Veteran did not complain of any heart condition during service and there was no record of a heart condition during active duty that is related to any current heart disability.

The examiner opined that it was less likely as not that the Veteran's CAD and bicuspid aortic valve was causally or etiologically permanently worsened in severity while on active duty.  There was no complaint of heart disease or treatment for any heart condition or reference in the service treatment records.  

Although the Board denied the claim in a January 2011 decision, in a July 2011 Joint Motion, the parties agreed that the examiner's reasoning for his opinions were deficient because the fact that the Veteran never sought treatment for his "constant chest pain" in service, by itself, was not a sufficient basis on which to base a nexus opinion.  See Dalton V. Nicholson, 21 Vet.App. 23, 39 (2007).   Also, the examiner did not account for the Veteran's August 2009 testimony that he had experienced chest pains before, during, and after service and that they had worsened during service.  Furthermore, the examiner did not provide an opinion as to the origin of the in-service chest pain.  

In December 2011, the examiner submitted an addendum report also noting that the Veteran's diagnosis of a heart disability (CAD, bicuspid aortic valve with moderately severe aortic stenosis) was less likely as not casually or etiologically related to the Veteran's symptomatology in military service.  The examiner restated his prior reasoning in that there were no records in the service treatment records indicating that the Veteran went on sick call complaining of or receiving any treatment for chest pain condition.  The examiner added that at the time of separation, the constant chest pain was part of the Veteran's mental health disease process of schizoid personality disorder, anxiety, neurosis.  The examiner stated that the Veteran was 63 years old and most people in their 60's develop CAD during that course of time.  Also, lifestyle and genetics were major contributors to CAD condition.  The Veteran's bicuspid aortic valve was a congenital condition not caused by or aggravated by service.  The examiner reported there was no evidence that a superimposed disease or injury on the bicuspid aortic valve occurred during service.  The examiner opined that it was less likely as not that the Veteran's chest pains during service represented a superimposed injury on the bicuspid valve that led to aortic stenosis or CAD.  The examiner stated that bicuspid valve could lead to aortic stenosis, but does not cause CAD.  The examiner added that he had considered the August 2009 article regarding congenital aortic valve stenosis; however, there was no medical evidence in the Veteran's file that his bicuspid valve was aggravated or worsened beyond its natural progression while on active duty.  

In April 2012, the Board remanded the claim for another opinion that considered the Veteran's testimony that he had chest pains during service and to discuss the origin of the in-service chest pain, to include whether it may have been due to his bicuspid aortic valve with moderately severe aortic stenosis, whether it was an early manifestation of CAD, or whether it was attributable to something else entirely in accordance with the July 2011 Joint Motion.

In April 2012, the examiner submitted an addendum report noting that the origin of the Veteran's in-service chest pain was caused by his diagnosed schizoid personality disorder, anxiety, neurosis.  The examiner again reported that the only mention of chest pain was on the Veteran's separation examination (separation for schizoid personality disorder, anxiety, neurosis) and that he did not go on sick call for the chest pain condition.  The examiner stated that the claimed in-service chest pain was from anxiety attacks (mental disorder), in which chest pain was the most common complaint associated with anxiety attacks.  The examiner opined that it was less likely as not that the Veteran's chest pains during service represented a superimposed injury on the bicuspid valve that led to aortic stenosis of CAD.  In addition to noting that there was no treatment for heart disease while on active duty, the examiner reported that the Veteran was separated from active duty due to schizoid personality disorder, anxiety, neurosis, which meant that except for a few exceptions nothing the Veteran stated was to be believed unless it was verified through other sources.  The examiner indicated that the Veteran's chest pain episodes did not represent heart disease, but rather a mental disorder.  The examiner concluded that the Veteran's bicuspid valve did not lead to his aortic stenosis condition.  

The examiner clarified that the bicuspid aortic valve means that the aortic valve has two leaflets instead of the usual three leaflets.  Also, aortic stenosis and CAD were noted to be cardiac diseases caused by aging, lifestyle, family history, hypertension, elevated cholesterol, and other factors affecting circulation.

In a September 2012 VA mental disorder disability benefits questionnaire (DBQ), the examiner noted that the Veteran was previously diagnosed with schizoid personality disorder; however, the Veteran's longstanding maladaptive interpersonal functioning was consistent with a personality disorder NOS.  He was also diagnosed with depressive disorder.  

In a December 2012 decision, the Board again denied the claim; however, in a February 2014 Joint Motion, the parties agreed that a VA psychologist's September 2012 opinion potentially conflicted with the December 2011 negative VA nexus opinion's explanation that the Appellant's in-service chest pains were caused by schizoid personality disorder and not by a condition related to his current CAD.  The parties agrees that the December 2011 VA etiological opinion was inadequate because the examiner failed to opine as to the likelihood that Appellant's in-service chest pains were etiologically related to his currently-diagnosed aortic stenosis.  

Likewise, as the April 2012 VA examiner's addendum relied, in part, on the Veteran's diagnosis of schizoid personality disorder at the time of separation, which has recently been determined to not be a proper diagnosis, the Board finds that this opinion also lacks probative value.  

In a December 2014 VA DBQ, a VHA cardiologist opined that the Veteran's heart disease was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that aortic stenosis was the most frequent complication of bicuspid aortic valve.  The Veteran also carried such diagnoses as CAD, hyperlipoidemia, and had a long smoking history.  Persons with poor lipid profiles and those who smoke were at a greater risk to develop hemodynamically significant aortic stenosis.  The examiner opined that the claimed condition clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner reasoned that bicuspid aortic valve was one of the most common congenital cardiac malformations and in many cases develops into aortic stenosis.  The examiner reported that the severity of the stenosis worsened with age and with other co-morbidities such as hyperlipidemia, diabetes, and smoking.  Furthermore, chest pain complaints in the service medical records were atypical with simultaneous complaints of indigestion and anxiety.  There was a 40 year lapse of time between military service and the diagnosis of heart disease in the Veteran's medical record.  The examiner opined that the heart condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner reasoned that the complaints of chest pain during military service were atypical.  There was also no evidence of other complaints such as shortness of breath, palpitations, murmur, fatigue, or dizziness that was associated or indicative of heart disease during military service.  Again, there was a lapse of time spanning over 40 years of the Veteran being diagnosed with heart disease.  

The VA examiner opined that the claimed heart condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner reasoned that the complaints were atypical without evidence of CAD or aortic stenosis.  The examiner also found that there was no evidence in the claims file indicating any superimposed disease or injury of the bicuspid valve during military service.  

Subsequently, the Veteran submitted a May 2015 private medical opinions, in which, Dr. M.R. Parker described congenital bicuspid aortic valve as causing some degree of cardiac output restriction with the term aortic "stenosis" normally reserved for higher pressure gradients.  The examiner described the cardiac restrictions as simple physics-a two leaf valve cannot open as wide as a normal three leaf valve.  The examiner found that it was very probable that the rigorous demands of basic training and military service could precipitate chest pain in someone with a previously asymptomatic bicuspid valve.  He explained this would happen when a previously unrecognized aortic stenosis reached a point where it could not keep up with the higher demand.  Dr. M.R. Parker explained that an echocardiogram, or ideally a stress echo, would have quickly and noninvasively answer the question, but that technology may not have been available in 1965.  Dr. M.R. Parker felt that it was overly cavalier to attribute the chest pains to "psychiatric" without any diagnostic efforts.  

When asked if there was clear and unmistakable medical evidence in the service (or other) records that the Veteran's chest pain in service was solely the result of his congenital bicuspid aortic valve condition and nothing else, Dr.  M.R. Parker stated that there was no evidence that there was any evaluation of his chest pain before, during, or at a time of discharge from service.  The examiner opined that it was likely as not that the physical demands of basic training would precipitate symptoms in a patient with previously unrecognized aortic stenosis due to the physical architecture.  The physician opined that it was at least equally likely that the Veteran's severe chest pain in the service represented the onset or progression of one or more of this various medical problems, including CAD, peripheral vascular disease with severe claudication, aortic stenosis, coronary atherosclerosis, hypertension, severe left ventricular hypertrophy, angina, bilateral stenosis of internal carotid arteries, myocardial infarction, and/or severe aortic stenosis.  Dr. M.R. Parker added that the demands of basic training and military service in a person with some degree of aortic stenosis would likely lead to left ventricular hypertrophy (LVH) as the heart begins to struggles to maintain the required cardiac output.  The examiner explained that if, the Veteran had problems at birth, it would indicate that his bicuspid valve was severely restricting and it would not be surprising that the demands of military service would precipitate symptoms.   The examiner was asked if the chest pain was not caused solely by the Veteran's congenital bicuspid aortic valve condition, then which various problems either individually or in combination was the most likely cause of his constant, severe chest pain while in service and since that time.  The examiner stated that barring any objective evidence to the contrary, and there did not appear to be any in the records, the chest pain was attributed to aortic stenosis with the concomitant development of LVH.  Dr. M.R. Parker explained that as LVH progresses, the thickened heart muscle frequently developed areas of ischemia due to the increased distance that blood must diffuse from the coronary arteries through the thickened muscle.  The chest pain associated with this ischemia was called "angina."  

Dr. M.R. Parker was asked that given the Veteran's history of having some chest pain prior to service and that it became constant and more severe during service, was it at least as likely as not that some one or more conditions (other than a congenital bicuspid aortic valve condition) was present and was caused or aggravated by his activities in service so that by the time he left the service that condition or conditions had progressed further and thus was more severe than if he had been more sedentary during that period of time.  The examiner responded that bicuspid aortic valves often progressed to increasingly severe aortic stenosis over time.  Dr. M.R. Parker stated that it was entirely probably that the physical demands of military service outstripped the capability of the bicuspid valve creating symptoms.  This also would have started the development of LVH.  Dr. M.R. Parker found that the real problem was that the military failed to evaluate the conditions of the Veteran's heart valve before, during, or at the time of discharge from service.  He stated that with little or no real information for what was going on for over forty plus years, it made him think that his symptoms during service were related to his valve since they never have shown that it was not.  

The examiner appeared to review at least pertinent parts of the Veteran's record and noted the Veteran's contentions and the November 1966 service clinical record that indicated that the Veteran's heart was normal with no murmurs.  The examiner commented that this was clearly an incompetent or inaccurately recorded examination since the Veteran had a known bicuspid valve problem and a known murmur.  The examiner commented that the Veteran's complaints of chest pain were not evaluated in November 1966 and his cardiac condition was not evaluated at the time of his induction physical.  The physician indicated that in regards to the first post medical evidence of a heart disability in December 2003, during which time it was noted that the Veteran had chest pain for over the past two years and moderate aortic stenosis, as well as the prior examiner's notes that the Veteran did not complain of and was not treated for a heart condition in service, the examiner found that this was in direct contradiction of the Veteran's testimony that he did previously have chest pain as was recorded in his service records.  As to the origin of the in-service episodes of chest pain being caused by his then diagnosed schizoid personality disorder, anxiety, neurosis, it was later determined that he did not have schizoid personality disorder.  The examiner stated that the Veteran's complaints of chest pain in service were not adequately evaluated and the examiner could not see how his complaints of chest pain in service can be written off without any evaluation.  

In regards to the prior examiner's finding that the bicuspid valve did not lead to his aortic stenosis, Dr. M.K. Parker found that the Veteran's bicuspid valve most certainly did lead to his aortic stenosis.  

Dr. M.K. Parker found that given the paucity of the information-a direct result of the failure of the military to adequately evaluate the Veteran's complaints of chest pain while in the service- it was necessary to apply sound medical reasoning.  The Veteran now suffered from severe aortic stenosis, LVH, and CAD, among other conditions.  He was status post myocardial infarction.  Dr. M.K. Parker felt that it was fair to say that the physical demands of basic training and military service substantially exceeded that of a typical civilian, including the ability to decrease one's activity in response to chest pain is more limited.  Dr. M.K. Parker suggested that had the Veteran been provided with an appropriate pre-induction evaluation, he might have been found unfit for military service.  Instead, his training and service placed a far greater demand on his heart.  This started the process of hypertrophy leading to LVH, myocardial ischemia, and ultimately myocardial infarction.  Dr. M.K. Parker acknowledged that this was a long process that continued after his separation from the military and there were a variety of other factors including cigarette smoking, elevated cholesterol, etc.  However, he believed that the dramatically increased demands placed on a congenitally limited valve started the cascade of the Veteran's cardiac disability.  As the military never undertook appropriate cardiac evaluation, Dr. M.K. Parker stated that he could not refute this assessment, which was simply the application of accepted medical knowledge to the facts presented.  Dr. M.K. Parker also noted that if an appropriate evaluation had been done sooner, at least some of the Veteran's disability might have been avoided by appropriate intervention prior to aortic stenosis and LVH progressing to advanced stages. 

In September 2015, the Board requested an opinion from an IME and received an opinion in January 2016.  Here, the physician noted that the Veteran's cardiovascular conditions include symptomatic peripheral arterial disease requiring percutaneous intervention, coronary artery disease status post percutaneous coronary stenting, and severe symptomatic aortic stenosis of a bicuspid aortic valve status post a tissue aortic valve replacement.   The physician opined that the Veteran was nonsymptomatic from either his CAD or his vavlular heart disease until approximately two years prior to December 2003 wherein it was noted that the Veteran had experienced chest discomfort over the past two years.  At that time, his aortic stenosis was noted to be of moderate severity at the most.  The physician reported that following the stenting procedures, the Veteran had less chest pain, with rare episodes.  The examiner believed that the chest pain that prompted the coronary stenting was due to CAD and not aortic stenosis.  In 2003, his aortic stenosis was not symptom producing.  During the latter part of the 2000 to 2010 decade, the Veteran slowly developed symptoms (most prominently shortness of breath) related to progressive severe valvular heart disease.  In June 2010, he presented to the Maine Medical Center with chest pain as a consequence of symptomatic severe stenosis requiring valve replacement.  An extensive inpatient valve workup confirmed severe aortic stenosis (both on cardiac catheterization and by echocardiology).  It was documented in the record that the Veteran never experience pain like this before. The physician opined that the chest pain reported in June 2010 was the only reported chest pain that could reasonably be attributed to symptomatic aortic stenosis.  The examiner opined that the first time the Veteran experienced chest pain due to CAD was two years prior to the 2003 examination.  The examiner opined that the first time that the Veteran experienced chest pain due to aortic stenosis was immediately prior to the hospitalization in June 2010.  The examiner reported that the Veteran did experience shortness of breath due to worsening aortic stenosis at some point between 2003 and 2010.  The physician opined that it was extremely unlikely that the Veteran's current heart disability, because of the aortic stenosis, was causally or etiologically related to chest pains experienced from October 1965 to January 1967.  The examiner explained that there was convincing clinical evidence (chest pain relieved by coronary stenting) and diagnostic evidence (severity of the aortic stenosis was only moderate in the early 2000's by echocardiography and cardiac catheterization) that the aortic valve was not symptoms producing in the early 2000s.  The physician noted that aortic stenosis was a predictably progressive disease and in individuals with predisposing conditions, such as bicuspid aortic valve and traditional coronary risk factors (including hypertension, smoking, and hypercholesterolemia), the valve becomes calcified, restricted, and gradually narrowed over time.  The examiner noted that once symptoms occurred, the prognosis related to aortic stenosis was poor and valve replacement was required.  The documentation of aortic stenosis in 2003 implied that the aortic stenosis was not symptom producing at that time and made it almost inconceivable that the Veteran experienced symptoms related to aortic stenosis in 1965 through 1967.   

The physician noted that there was no evidence of any superimposed disease or injury on the bicuspid valve during service.  The examiner added that the chest pain experienced between 1965 and 1967 did not represent a manifestation of valvular heart disease or any superimposed disease or injury that was related to any current cardiac heart disability.  

The examiner stated that while there was clear evidence that severe symptoms of valvular heart disease was not present in the Veteran in 2003 and accordingly was not present prior to that point, it could not be stated definitively that CAD related chest pain (also known as angina) did not exist prior to its identification in the Veteran in 2003.  However, there were several factors that made it unlikely that the Veteran experienced angina prior to reporting it to his cardiologist in 2003 (and for the two years prior, as the medical record stated).  The physician explained that first and most importantly, in 2003, the Veteran told his cardiologist that his angina began two years prior.  Second, the Veteran had typical CAD risk factors, as previously described, which was unusual for such risk factors to cause CAD and angina in someone in their late teens/early twenties.  Third, there were several alternative and more likely explanations for the Veteran's chest pain early in life.  The physician explained that the Veteran had a document history of gastritis.  Later in life, he developed Barrett's esophagus, which was a reflection of life long gastroesophageal reflux disease (GERD).  Later, he developed chronic obstructive pulmonary disease, which may have been related to cigarette smoking, gastritis, GERD, and reactive airways, which all caused chest pain and were more likely to be the cause of chest pain in a young adult than angina due to CAD.  Fourth, in the absence of frank myocardial infarction (heart attack), aggressive medical therapy or angioplasty (with or without stenting) was required to alleviate the chest pain related to the coronary artery blockages or angina.  The physician explained that those symptoms do not wax and wane.  The examiner stated that the record was clear that angina motivated the Veteran to seek care in 2003.  The physician reported that if the chest pain during the 1960's was indeed related to CAD, one would expect repeated encounters with the health care system with complaints of angina, which was not shown here.  The examiner noted that the Veteran may have been prescribed nitroglycerine in 1971, but there was no evidence of ongoing nitroglycerine therapy.  Rather, there was scant evidence to support that chest pain complaints in the 1960's represented CAD symptoms and in fact was unlikely that chest pain in the 1960's was of similar quality or etiology as the chest pain that developed two years before 2003.  The examiner noted that the Veteran was originally diagnosed with schizoid personality disorder, but later only the diagnoses of personality NOS and depressive NOS were confirmed.  Regardless, the examiner determined that these diagnoses were not relevant to the diagnoses of CAD or the symptomatic severe aortic stenosis.  In summary, the physician stated that the Veteran's chest pain experienced by the Veteran during the time period of 1965 to 1967 was certainly not related to severe symptomatic aortic stenosis and more likely than not related to a condition other than CAD.  

The Board also finds the Veteran's report of symptoms credible.  The Veteran is competent to report as to observable symptoms he experiences, such as difficulty with his back, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  On review, the Board finds the Veteran's reports in this regard to be competent and credible, as his description of symptoms has been consistent throughout the record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Furthermore, the record raises a reasonable doubt as to whether the Veteran's congenital bicuspid valve defect was subject to a superimposed disease or injury in service which created additional disability.  Given the complex nature of the Veteran's claim, the Board has repeatedly remanded the claim for further examination to obtain a more definitive opinion with full rationale to include reconciling the conflicting medical evidence.  Additionally, the Veteran has submitted a private medical opinion.  In addressing the merits of the Veteran's claim, the Board notes that multiple clinicians have thoroughly evaluated the Veteran and/or reviewed the contents of his claims file and have come to different conclusions as to the proper nature and etiology of his current heart disability.  

The Board has previously discussed the inadequacies of the opinions obtained in July 2010, December 2011, and April 2012, to include the reasoning provided in two separate Joint Motions.  The remaining opinions are comprised of a December 2014 VHA opinion, a May 2015 private opinion, and an IME received in January 2016.  

The VHA and IME examiners and the private examiner thoroughly reviewed the Veteran's claims file and his medical history prior to rendering their opinions as well as provided adequate explanations for each of their respective opinions.  Thus, it cannot be said that one opinion carries more probative weight than the other.

Overall, the Board finds no adequate reason to favor the negative opinions over the positive opinion that is favorable to the Veteran's claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Also, the Board has considered the Veteran's competent and credible statements as to the onset and history of symptoms since service.  Moreover, the findings of record as to a heart disability manifested by chest pain, as discussed above, reflect additional disability based on in-service circumstances.  Accordingly, the Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran's currently diagnosed heart disability, to include CAD and aortic stenosis had its onset in service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for a heart disability, to include CAD and aortic stenosis, is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a heart disability, to include CAD and aortic stenosis is granted. 



_________________________________       ______________________________
         KATHLEEN GALLAGHER                               J. MCDONALD
               Veterans Law Judge		      Veterans Law Judge
          Board of Veterans' Appeals		  Board of Veterans' Appeals



_________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


